Exhibit 10.41

To:   Date: March 2, 2010

Subject:   The Andersons, Inc.
2010 Stock Only Stock Appreciation Rights Letter of Agreement

You have been selected to receive a 2010 Stock Only Stock Appreciation Rights
Grant (the “SOSARs”) under the Long Term Performance Compensation Plan (the
“Plan”). This Letter of Agreement (the “Agreement”) will document the key
provisions relating to the SOSARs granted to you effective as of March 1, 2010.
Before executing this Agreement by signing the attached Acknowledgment of
Receipt (the “Acknowledgment”), please read the information provided below
regarding the specific provisions of your 2010 SOSARs. You are also encouraged
to review the summary question/answer guide that provides detailed information
and illustrations about how the Plan operates. There is also a formal Plan
document that controls the actual interpretation and operation of the Plan. A
copy of the Plan document is available upon your request from the Human
Resources Department.
When you are satisfied that you understand the terms of the SOSARs, please
execute the Agreement by signing the attached Acknowledgment of Receipt form and
returning it to Teresa Scott in the Human Resources Department by Monday,
March 15, 2010. Remember to keep a copy for your files.

  1.   Grant of SOSARs: The Andersons, Inc. (the “Company”) hereby grants to you
SOSARs with respect to ___ common shares at a Grant Price of $32.75 per share:
subject to the terms and conditions of the Plan and this Agreement.     2.  
Restrictions on Exercise of SOSARs: Provided your SOSARs have not terminated
(see Termination and Forfeiture of Rights on page 2), after the end of the first
year of this Agreement (March 1, 2011) thirty-three and one-third percent
(33.3%) of the SOSAR shares shall be exercisable; after the end of the second
year of this Agreement (March 1, 2012) sixty-six and two-thirds percent (66.7%)
of the SOSAR shares shall be exercisable; and after the end of the third year of
this Agreement (March 1, 2013) one hundred percent (100%) of the SOSAR shares
shall be exercisable.     3.   Exercise of SOSARs: The SOSARs shall be exercised
by written notice to the Company or designated individual, at the Company’s
principal place of business. The notice must be accompanied by the payment of
federal, state, and local tax withholding required to be made by the Company (if
any) as a result of the exercise of such shares. You may elect to pay for your
federal, state, and local tax withholding by having the Company withhold the
number of shares rounded up to the nearest whole share based on Fair Market
Value on the date of exercise. The value of any fractional share that exceeds
the amount of taxes due shall be added to your federal tax withholding.     4.  
Payment of SOSARs: Upon exercise of the SOSARs, you shall be entitled to receive
payment from the Company in an amount equal to (a) the Fair Market Value at the
exercise date minus (b) the Grant Price; multiplied by the number of shares with
respect to which the SOSAR is exercised. The Company shall deliver to you the
value in common shares rounded down to the nearest whole share with fractional
shares added to your federal tax withholding.     5.   Termination and
Forfeiture of Rights: Unless exercised, your rights to vested SOSARs will
terminate upon the first to occur of the following dates:

  (a)   the expiration of twelve (12) months after the date of your death,
permanent disability, retirement, or termination of employment other than for
Cause; or

 



--------------------------------------------------------------------------------



 



  (b)   the expiration of five (5) years and one (1) month from the effective
date of the grant of this SOSAR (April 1, 2015); or     (c)   the effective date
of termination of employment for Cause.

      If unvested, your SOSARs shall become 100% vested and exercisable upon
your date of termination resulting from death, permanent disability, retirement,
or termination of employment due to the sale of your business unit. Your rights
to exercise SOSARs that become vested due to one of the aforementioned events
shall expire upon the earlier of the agreement expiration date or one (1) year
from your date of termination.

  6.   Rights Prior to Exercise of SOSARs: This SOSAR shall not be transferable
by you other than by will or by the laws of descent and distribution and may be
exercised, during your lifetime, only by you except that the right to exercise a
SOSAR may be transferred in accordance with the limitations set forth in the
Plan. You shall have no rights as a shareholder with respect to the SOSAR shares
until payment of related tax withholding, and delivery of such shares as herein
provided.     7.   Other Acknowledgments: Participant acknowledges that the
Compensation Committee may adopt and/or change from time to time such rules and
regulations as it deems proper to administer the Plan.     8.   Binding Effect:
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.

If you have any questions related to the tax consequences of exercising your
SOSARs, please contact Phil Blandford at                      in Corporate
Accounting. General information is available by contacting Steve DeDonato at
                     in Human Resources.

               Thank You,
         (-s- Arthur D. DePompei) [l39679l3967900.gif]         Arthur D.
DePompei        Vice President, Human Resources
The Andersons, Inc.   

2